Citation Nr: 0100354	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  96-38 949	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Barrett's esophagus.

3.  Entitlement to secondary service connection for residuals 
of a myocardial infarction. 

4.  Entitlement to secondary service connection for Barrett's 
esophagus.

5.  Entitlement to a higher rating for postoperative ventral 
hernia, currently rated 20 percent disabling.

6.  Entitlement to an effective date earlier than September 
22, 1999 for an increased rating, from 10 percent to 40 
percent, for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in part from a June 1996 rating decision by 
the RO which granted service connection and a noncompensable 
rating for postoperative ventral hernia, effective from 
October 1995; the veteran appealed for a higher rating.  He 
also appealed the June 1996 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
myocardial infarction and Barrett's esophagus, and he 
appealed a July 1997 RO decision which denied secondary 
service connection for residuals of a myocardial infarction 
and Barrett's esophagus (claimed as due to the service-
connected ventral hernia and related treatment). 

In June 1999, the RO determined that the effective date for 
service connection for a ventral hernia was in May 1995, and 
that the condition should be rated 40 percent from May 1995 
and 20 percent from November 1995; the veteran continued to 
appeal for a higher rating for this condition.

The appeal also arises from a March 2000 RO rating decision, 
which granted an increased rating, from 10 percent to 40 
percent, for service-connected varicose veins of the left 
leg, effective from September 22, 1999; the veteran appealed 
for an earlier effective date for the increased rating for 
this condition.


REMAND

The RO denied compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction and Barrett's esophagus, 
and it also denied secondary service connection for these 
conditions (claimed to be due to service-connected ventral 
hernia and related treatment).  The file suggests that the 
veteran may intend to withdraw the claims for compensation 
under 38 U.S.C.A. § 1151 (see, e.g., his letter dated August 
18, 1999 which was received in the RO on September 13, 1999), 
but this should be clarified by the RO.  

The RO denied the claims of secondary service connection for 
residuals of a myocardial infarction and Barrett's esophagus 
on the basis that the claims were not well grounded.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of the VA with respect to notice to a claimant 
and the duty to assist.  This change in law is applicable to 
all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Id.  Because of the change in the law, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Turning to the claim for a higher rating for the service-
connected postoperative ventral hernia, the Board notes that 
"staged ratings" (see Fenderson v. West, 12 Vet.App. 119 
(1999)) for the condition have been assigned by the RO since 
the effective date of service connection; the condition was 
rated 40 percent from May 1995, and 20 percent from November 
1995.  There is conflict in the record as to whether the 
veteran currently has a hernia.  A June 1998 VA examination 
report states the veteran had a ventral hernia which extended 
from the umbilicus to the xiphoid.  The hernia was described 
as being 2 inches wide and about an inch deep when he tried 
to rise up.  However, VA examination in January 2000 
indicated the veteran did not currently have a hernia but had 
a 4 x 8 inch diastasis recti in the upper to mid abdominal 
wall.  In the judgment of the Board, any other medical 
records since 1995 concerning a ventral hernia should be 
obtained, and the veteran should undergo another VA 
examination of the condition which focuses on the rating 
criteria of 38 C.F.R. § 4.114, Code 7339.

With respect to the veteran's claim for an effective date 
earlier than September 22, 1999 for an increased rating, from 
10 percent to 40 percent, for left leg varicose veins, the 
Board notes that such date was selected by the RO based on a 
claim which the veteran dated September 21, 1999 and was 
date-stamped as received in the RO on September 22, 1999.  
However, there are earlier claims for an increased rating 
which the RO has not recognized.  One claim was dated by the 
veteran on August 18, 1999 and was date-stamped as received 
in the RO on September 13, 1999.  More significantly, there 
was a claim (on VA form 21-4138) for an increased rating for 
left leg varicose veins which the veteran dated July 23, 1996 
and which was date-stamped as received in the RO on July 24, 
1996.  Given the fact that the RO never acted on the July 24, 
1996 claim for increase, the claim remained opened.  In light 
of the rules concerning effective dates for increased 
ratings, 38 C.F.R. § 3.400(o), the RO should develop any 
other evidence concerning left leg varicose veins from 1995 
to the present, and then it should review the issue of the 
correct effective date for the increased rating, taking into 
account the increased rating claim received on July 24, 1996.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
his representative and request 
clarification as to whether the veteran is 
continuing to appeal for compensation 
under 38 U.S.C.A. § 1151 for residuals of 
a myocardial infarction and Barrett's 
esophagus, and/or whether he is continuing 
to appeal for secondary service connection 
for residuals of a myocardial infarction 
and Barrett's esophagus.

2.  If the veteran is continuing to 
appeal for compensation under 38 U.S.C.A. 
§ 1151 for residuals of a myocardial 
infarction and Barrett's esophagus, or if 
he is continuing to appeal for secondary 
service connection for these conditions, 
the RO should ask him to identify (names, 
addresses, dates) all medical providers 
who have ever treated him for a heart 
disorder and for Barrett's esophagus.  
The RO should then obtain copies of the 
related medical records.

3.  The RO should similarly ask the 
veteran to identify all treatment for a 
ventral hernia and left leg varicose 
veins during and since 1995.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.

4.  After the foregoing, the veteran 
should be scheduled for a VA examination 
by a gastroenterologist for the purpose 
of determining the current severity of 
his postoperative ventral hernia.  All 
indicated tests should be performed and 
all findings must be reported in detail.  
The doctor should be provided with a copy 
of the rating criteria of Code 7339, and 
the doctor should specifically indicate 
whether or not the various signs and 
symptoms for the various percentage 
ratings are present in the veteran's 
case.

5.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims.  In this regard, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

6.  When the foregoing development is 
completed, the RO should review the 
claims (assuming the veteran does not 
withdraw his appeal of same) for 
compensation under 38 U.S.C.A. § 1151 
for residuals of a myocardial infarction 
and Barrett's esophagus, and secondary 
service for residuals of a myocardial 
infarction and Barrett's esophagus.  

The RO should also review the claim for 
a higher rating for postoperative 
ventral hernia, taking into account the 
"staged rating" principle of Fenderson, 
supra.

The RO should also review the claim for 
an effective date earlier than September 
22, 1999 for an increased rating, from 
10 percent to 40 percent, for left leg 
varicose veins.  In doing this review, 
the RO should note that the increased 
rating claim received on July 24, 1996 
remains open, and the effective date 
rules of 38 C.F.R. § 3.400(o) apply.









If the claims are denied, the veteran and his representative 
should be provided an appropriate supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).






